     Case 2:20-cv-01161-JAM-CKD Document 75 Filed 03/02/21 Page 1 of 15


 1   XAVIER BECERRA, State Bar No. 118517                  Dan Stormer, Esq. [S.B. #101967]
     Attorney General of California                        Brian Olney, Esq. [SB # 298089]
 2   JOSEPH R. WHEELER, State Bar No. 216721               David Washington, Esq. [SB #305996]
     Supervising Deputy Attorney General                   HADSELL STORMER RENICK & DAI
 3   JAIME M. GANSON, State Bar No. 230206                 LLP
     Deputy Attorney General                               128 N. Fair Oaks Avenue
 4   MARTHA EHLENBACH, State Bar No. 291582                Pasadena, California 91103
     Deputy Attorney General                               Telephone: (626) 585-9600
 5    1300 I Street, Suite 125                             Facsimile: (626) 577-7079
      P.O. Box 944255                                      Emails: dstormer@hadsellstormer.com
 6    Sacramento, CA 94244-2550                                    bolney@hadsellstormer.com
      Telephone: (916) 210-7314                                    dwashington@hadsellstormer.com
 7    Fax: (916) 324-5205                                  Attorneys for Plaintiffs
      E-mail: Martha.Ehlenbach@doj.ca.gov
 8   Attorneys for Defendants CDCR, Allison,
     Anderson, Austin, Diaz, Edmonds, Flynn,
 9   Freiha, Gipson, Gutierrez, Harrison, Kernan,          O. BRANDT CAUDILL, Esq.
     Kraschel, Lozano, McGee, Mims, Newton,                (SBN 88071)
10   Nocerino, Page-Pressley, Ramachandran,                JOAN E. TRIMBLE, Esq. (SBN 205038)
     Sheffield, Surprise, Tebrock, Toche, and              ANTHONY V. MARTINEZ, Esq.
11   Walker                                                (SBN 286477)
                                                           CALLAHAN, THOMPSON, SHERMAN
12    SCOTT W. FOLEY                                       & CAUDILL, LLP
      State Bar No. 278357                                 2601 Main Street, Suite 800
13    SFoley@ljdfa.com                                     Irvine, California 92614
      LA FOLLETTE, JOHNSON,                                Tel: (949) 261-2872
14    DeHAAS, FESLER & AMES                                Fax: (949) 261-6060
      655 University Avenue, Suite 119                     Email: bcaudill@ctsclaw.com
15    Sacramento, California 95825-6746                    Email: jtrimble@ctsclaw.com
      Telephone: (916) 563-3100                            Email: amartinez@ctsclaw.com
16    Fax: (916) 565-3704                                  Attorneys for Defendant,
     Attorneys for Defendant Harrison                      Janet F. Gorewitz, Ph.D.
17
                            IN THE UNITED STATES DISTRICT COURT
18
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
19
                                      SACRAMENTO DIVISION
20

21   ESTATE OF MICHAEL LEE, et al.,                      Case No. 2:20-cv-01161-JAM-CKD
22                                        Plaintiffs, [PROPOSED] STIPULATED
                                                      PROTECTIVE ORDER
23                 v.
                                                         Judge:        The Hon. Carolyn K. Delaney
24                                                       Trial Date:   Not Set
     CALIFORNIA DEPARTMENT OF                            Action Filed: June 9, 2020
25   CORRECTIONS AND
     REHABILITATION, et al.,
26
                                       Defendants.
27

28
                                                     1
                                          [PROPOSED] Stipulated Protective Order (2:20-cv-01161-JAM-CKD)
     Case 2:20-cv-01161-JAM-CKD Document 75 Filed 03/02/21 Page 2 of 15


 1   1.         PURPOSES AND LIMITATIONS
 2         This action is likely to involve the disclosure of confidential materials that implicate the
 3   privacy rights of third parties, material that may negatively impact the institutional security of the
 4   California Department of Corrections and Rehabilitation (CDCR), and material that is otherwise
 5   protected from disclosure under state or federal statutes, court rules, case decisions or common
 6   law. The Court recognizes that at least some of the documents and information (materials) being
 7   sought through discovery in the above-captioned action are normally kept confidential by the
 8   parties.
 9         Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
10   disputes over confidentiality of discovery materials, to adequately protect information the parties
11   are entitled to keep confidential, to ensure that the parties are permitted reasonable necessary uses
12   of such material in preparation for and in the conduct of trial, to address their handling at the end
13   of the litigation, and serve the ends of justice, a protective order for such information is justified
14   in this matter. It is the intent of the parties that information will not be designated as confidential
15   for tactical reasons and that nothing be so designated without a good faith belief that it has been
16   maintained in a confidential, non-public manner, and there is good cause why it should not be
17   part of the public record of this case.
18         Accordingly, the Parties stipulate to and petition the Court to enter the following Stipulated
19   Protective Order (“Order”). The parties acknowledge that this Order does not confer blanket
20   protections on all disclosures or responses to discovery, and that the protection it affords from
21   public disclosure and use extends only to the limited information or items that are entitled to
22   confidential treatment under the applicable legal principles. The Parties further acknowledge, as
23   set forth in Section 12.3 below, that this Order does not entitle them to file confidential
24   information under seal; General Local Rule 141 sets forth the procedures that must be followed
25   and the standards that will be applied when a Party seeks permission from the Court to file
26   material under seal. The parties have agreed to be bound by the terms of this Order in this action.
27   ///
28   ///
                                                         2
                                               [PROPOSED] Stipulated Protective Order (2:20-cv-01161-JAM-CKD)
     Case 2:20-cv-01161-JAM-CKD Document 75 Filed 03/02/21 Page 3 of 15


 1   2.      DEFINITIONS
 2           2.1     Challenging Party: a Party or Non-Party that challenges the designation of
 3   information or items under this Order.
 4           2.2     “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:
 5   information (regardless of how it is generated, stored or maintained) or tangible things that
 6   qualify for protection and includes confidential information that has not been made immediately
 7   available to the general public by the plaintiffs, CDCR, or their agents, and constitutes or
 8   discloses information which threatens safety or security of a prison or individual. “Attorneys”
 9   shall be limited to the counsel of record in this case and their support staff.
10           2.3     “CONFIDENTIAL” Information or Items: information (regardless of how it is
11   generated, stored or maintained) or tangible things that qualify for protection as confidential as
12   stated in Section 2.2, but that may be disclosed to the parties in this action.
13           2.3     Designating Party: a Party or Non-Party that designates information or items that
14   it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or
15   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
16           2.4     Disclosure or Discovery Material: all items or information, regardless of the
17   medium or manner in which it is generated, stored, or maintained (including, among other things,
18   testimony, transcripts, and tangible things), that are produced, made available for inspection, or
19   generated in disclosures or responses to discovery in this matter.
20           2.5     Expert: a person with specialized knowledge or experience in a matter pertinent to
21   the litigation who has been or may be retained by a Party or its counsel to serve as an expert
22   witness or as a consultant in this action, or who may testify as a non-retained expert.
23           2.6     Non-Party: any natural person, partnership, corporation, association, or other legal
24   entity not named as a Party to this action.
25           2.7     Counsel of Record: attorneys who are retained to represent or advise a party to
26   this action and have appeared in this action on behalf of that party or are affiliated with a law firm
27   which has appeared on behalf of that party, as well as their support staff. No inmate, former
28   inmate, or relative of a Party shall qualify as support staff in this case.
                                                        3
                                              [PROPOSED] Stipulated Protective Order (2:20-cv-01161-JAM-CKD)
     Case 2:20-cv-01161-JAM-CKD Document 75 Filed 03/02/21 Page 4 of 15


 1          2.8     Party: any party to this action, including all of its officers, directors, employees,
 2   consultants, retained experts, and Counsel of Record (and their support staffs).
 3          2.9     Producing Party: a Party or Non-Party that produces Disclosure or Discovery
 4   Material in this action.
 5          2.10    Professional Vendors: persons or entities that provide litigation support services
 6   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
 7   organizing, storing, or retrieving data in any form or medium) and their employees and
 8   subcontractors. Professional Vendors who visit any prison, must comply with the institution’s
 9   rules and entry procedures, as well as any applicable portions of the Department Operations
10   Manual and the California Code of Regulations.
11          2.11    Protected Material: any Disclosure or Discovery Material that is designated as
12   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
13          2.12    Receiving Party: a Party that receives Disclosure or Discovery Material from a
14   Producing Party.
15   3.     SCOPE
16          The protections conferred by this Order cover not only Protected Material (as defined
17   above), but also: (1) any information copied or extracted from Protected Material; (2) all copies,
18   excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations,
19   or presentations by Parties or their Counsel that reveal Protected Material. This order does not
20   govern any use of Protected Material at trial.
21   4.     DURATION
22          Even after final disposition of this litigation, the confidentiality obligations imposed by
23   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
24   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
25   claims and defenses in this action, with or without prejudice; and (2) final judgment after the
26   completion and exhaustion of all appeals, re-hearings, remands, trials, or reviews of this action,
27   including the time limits for filing any motions or applications for extension of time under
28   applicable law.
                                                       4
                                            [PROPOSED] Stipulated Protective Order (2:20-cv-01161-JAM-CKD)
     Case 2:20-cv-01161-JAM-CKD Document 75 Filed 03/02/21 Page 5 of 15


 1   5.     DESIGNATING PROTECTED MATERIAL
 2          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party
 3   or Non-Party that designates information or items for protection under this Order must take care
 4   to limit any such designation to specific material that qualifies under the appropriate standards.
 5   The Designating Party must designate for protection only those parts of material, documents,
 6   items, or oral or written communications that qualify – so that other portions of the material,
 7   documents, items, or communications for which protection is not warranted are not swept
 8   unjustifiably within the ambit of this Order.
 9          Mass, indiscriminate, or routinized designations are prohibited. Designations that are
10   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
11   unnecessarily encumber or retard the case development process or to impose unnecessary
12   expenses and burdens on other parties) expose the Designating Party to sanctions. If it comes to a
13   Designating Party’s attention that information or items that it designated for protection do not
14   qualify for protection, the Designating Party must promptly notify all other Parties that it is
15   withdrawing the mistaken designation.
16          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order,
17   or as otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
18   protection under this Order must be clearly so designated before the material is disclosed or
19   produced.
20          Designation in conformity with this Order requires:
21                (a) for information in documentary form (e.g., paper or electronic documents, but
22   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
23   Party affix the legend “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES
24   ONLY” to each page that contains protected material provided that such marking does not
25   obscure the content of any record. If only a portion or portions of the material on a page qualifies
26   for protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by
27   making appropriate markings in the margins).
28
                                                       5
                                             [PROPOSED] Stipulated Protective Order (2:20-cv-01161-JAM-CKD)
     Case 2:20-cv-01161-JAM-CKD Document 75 Filed 03/02/21 Page 6 of 15


 1                (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
 2   Designating Party identify the specific portions of the testimony as to which protection is sought
 3   within 14 days of a hearing where no court reporter was present, or, in the case of a proceeding
 4   where a court reporter is present, within 14 days of receipt of the transcript. Only those portions
 5   of the testimony that are appropriately designated for protection within the 14 days shall be
 6   covered by the provisions of this Stipulated Protective Order.
 7                (c) for information produced in some form other than documentary and for any other
 8   tangible items, that the Producing Party affix in a prominent place on the exterior of the item,
 9   container, or containers in which the information or item is stored the legend “CONFIDENTIAL”
10   or CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions of the
11   information or item warrant protection, the Producing Party, to the extent practicable, shall
12   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
13          5.3      Inadvertent Failures to Designate. An inadvertent failure to designate qualified
14   information or items does not, standing alone, waive the Designating Party’s right to secure
15   protection under this Order for such material, and the Receiving Party must make reasonable
16   efforts to assure that the material is treated in accordance with the provisions of this Order.
17   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
18          6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of
19   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
20   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
21   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
22   challenge a confidentiality designation by electing not to mount a challenge promptly after the
23   original designation is disclosed.
24          6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution
25   process by providing written notice to the Designating Party of each designation it is challenging
26   and describing the basis for each challenge. To avoid ambiguity as to whether a challenge has
27   been made, the written notice must recite that the challenge to confidentiality is being made in
28   accordance with this specific paragraph of the Order. The parties shall attempt to resolve each
                                                     6
                                             [PROPOSED] Stipulated Protective Order (2:20-cv-01161-JAM-CKD)
     Case 2:20-cv-01161-JAM-CKD Document 75 Filed 03/02/21 Page 7 of 15


 1   challenge in good faith and must begin the process by conferring within 7 days of the date of
 2   service of notice unless the Parties agree to confer on a later date. In conferring, the Challenging
 3   Party must explain the basis for its belief that the confidentiality designation was not proper and
 4   must give the Designating Party an opportunity to review the designated material, to reconsider
 5   the circumstances, and, if no change in designation is offered, to explain the basis for the chosen
 6   designation. A Challenging Party may proceed to the next stage of the challenge process only if
 7   it has engaged in this meet-and-confer process first or establishes that the Designating Party is
 8   unwilling to participate in the meet-and-confer process in a timely manner.
 9          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
10   intervention, the Challenging Party may file and serve a motion challenging the designation under
11   Civil Local Rule 251, within 21 days of the initial notice of challenge or within 14 days of the
12   parties agreeing that the meet-and-confer process will not resolve their dispute, whichever is later.
13   Upon such motion, the Designating Party may present the material to the Court for an in camera
14   review to determine whether and to what extent such information must be disclosed. The
15   Challenging Party may also challenge the designation through the Court’s informal process for
16   resolving discovery disputes, to the extent that it is available and the other parties are willing, and
17   provided that a hearing through the informal process is set within the same time prescribed above
18   for filing and serving a motion challenging the designation under Local Rule 251.
19          6.4     The burden of persuasion in any challenge made pursuant to ¶¶ 6.1-6.3 shall be on
20   the Designating Party.
21   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
22          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed
23   or produced by another Party or by a Non-Party in connection with this case only for prosecuting,
24   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only
25   to the categories of persons and under the conditions described in this Order. When the litigation
26   has been terminated, a Receiving Party must comply with the provisions of section 13 below
27   (FINAL DISPOSITION).
28
                                                        7
                                             [PROPOSED] Stipulated Protective Order (2:20-cv-01161-JAM-CKD)
     Case 2:20-cv-01161-JAM-CKD Document 75 Filed 03/02/21 Page 8 of 15


 1          Protected Material must be stored and maintained by a Receiving Party at a location and
 2   in a secure manner that ensures that access is limited to the persons authorized under this Order.
 3         7.2   Disclosure of “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or
 4   items. Counsel for the Receiving Party may not disclose any information or item designated
 5   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to Plaintiffs, members of Plaintiffs’ family,
 6   known friends or associates of Plaintiffs, any inmate or parolee, or the public. Unless otherwise
 7   ordered by the Court or permitted in writing by the Designating Party, information or items
 8   designated “CONFIDENTIAL – ATTORNEY’S EYES ONLY” may only be disclosed to:
 9               (a) Any Party’s Counsel in this action, as well as employees of the Party’s Counsel to
10   whom it is reasonably necessary to disclose the information for this litigation and the Party’s
11   insurer. Staff employed by Counsel will not disclose any item or information designated
12   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or make copies of any item or information
13   so designated, except as necessary for this litigation. Counsel is responsible for ensuring that
14   their staff complies with this Order;
15               (b) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
16   reasonably necessary for this litigation;
17               (c) the Court and its personnel;
18               (d) court reporters and their staff, professional jury or trial consultants, and
19   Professional Vendors to whom disclosure is reasonably necessary for this litigation;
20               (e) during their depositions, non-inmate or non-parolee witnesses in the action to
21   whom disclosure is reasonably necessary, unless otherwise agreed by the Designating Party or
22   ordered by the Court, and provided that the witness does not leave any deposition with copies of
23   any Protected Material. Pages of transcribed deposition testimony or exhibits to depositions that
24   reveal Protected Material must be separately bound by the court reporter and may not be
25   disclosed to anyone except as permitted under this Order;
26               (f) the author or recipient of the document in question or a custodian or other person
27   who otherwise possessed or knew the information contained in it; and
28
                                                       8
                                             [PROPOSED] Stipulated Protective Order (2:20-cv-01161-JAM-CKD)
     Case 2:20-cv-01161-JAM-CKD Document 75 Filed 03/02/21 Page 9 of 15


 1               (g)   mediators, settlement officers, and their supporting personnel, mutually agreed
 2   on by the Parties engaged in settlement discussions.
 3         7.3   Disclosure of “CONFIDENTIAL” Information or items. Unless otherwise ordered
 4   by the Court or permitted in writing by the Designating Party, information or items designated
 5   “CONFIDENTIAL” may only be disclosed to:
 6               (a) any Party’s Counsel in this action, as well as employees of the Receiving Party’s
 7   Counsel to whom it is reasonably necessary to disclose the information for this litigation and the
 8   Party’s insurer. Staff employed by Counsel will not disclose any item or information designated
 9   “CONFIDENTIAL” or make copies of any item or information so designated, except as
10   necessary for this litigation. Counsel is responsible for ensuring that their staff complies with this
11   Order;
12               (b) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
13   reasonably necessary for this litigation;
14               (c) the Court and its personnel;
15               (d) court reporters and their staff, professional jury or trial consultants, and
16   Professional Vendors to whom disclosure is reasonably necessary for this litigation;
17               (e) during their depositions, witnesses in the action to whom disclosure is reasonably
18   necessary, unless otherwise agreed by the Designating Party or ordered by the Court, and
19   provided that the witness does not leave any deposition with copies of any Protected Material.
20   Pages of transcribed deposition testimony or exhibits to depositions that reveal Protected Material
21   must be separately bound by the court reporter and may not be disclosed to anyone except as
22   permitted under this Order;
23               (f) the author or recipient of the document in question or a custodian or other person
24   who otherwise possessed or knew the information contained in it;
25               (g) mediators, settlement officers, and their supporting personnel, mutually agreed on
26   by the Parties engaged in settlement discussions; and
27               (h) the Parties in this action.
28
                                                       9
                                             [PROPOSED] Stipulated Protective Order (2:20-cv-01161-JAM-CKD)
     Case 2:20-cv-01161-JAM-CKD Document 75 Filed 03/02/21 Page 10 of 15


 1    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 2    OTHER LITIGATION
 3           8.1      If a Party is served with a subpoena or a court order issued in other litigation that
 4    compels disclosure of any information or items designated in this action as “CONFIDENTIAL”
 5    or CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:
 6                 (a) promptly notify in writing the Designating Party. Such notification shall include
 7    a copy of the subpoena or court order;
 8                 (b) promptly notify in writing the Party who caused the subpoena or order to issue in
 9    the other litigation that some or all of the material covered by the subpoena or order is subject to
10    this Order. Such notification shall include a copy of Order; and
11                 (c) cooperate with respect to all reasonable procedures sought to be pursued by the
12    Designating Party whose Protected Material may be affected.
13           8.2      If the Designating Party timely seeks a protective order, the Party served with the
14    subpoena or court order shall not produce any information designated in this action as
15    “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a
16    determination by the court from which the subpoena or order issued, unless the Party has obtained
17    the Designating Party’s permission. The Designating Party shall bear the burden and expense of
18    seeking protection in that court of its confidential material – and nothing in these provisions
19    should be construed as authorizing or encouraging a Receiving Party in this action to disobey a
20    lawful directive from another court.
21    9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
22    THIS LITIGATION
23                 (a) The terms of this Order are applicable to information produced by a Non-Party in
24    this action and designated as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES
25    ONLY.” Such information produced by Non-Parties in connection with this litigation is
26    protected by the remedies and relief provided by this Order. Nothing in these provisions should
27    be construed as prohibiting a Non-Party from seeking additional protections. Any party may
28
                                                        10
                                               [PROPOSED] Stipulated Protective Order (2:20-cv-01161-JAM-CKD)
     Case 2:20-cv-01161-JAM-CKD Document 75 Filed 03/02/21 Page 11 of 15


 1    mark documents produced by any other party or non-party as “CONFIDENTIAL” or
 2    “CONFIDENTIAL-ATTORNEY’S EYES ONLY,” to the extent consistent with section 5.1.
 3                 (b) In the event that a Party is required, by a valid discovery request, to produce a
 4    Non-Party’s confidential information in its possession, and the Party is subject to an agreement
 5    with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
 6                       (1) promptly notify in writing the Requesting Party and the Non-Party that
 7    some or all of the information requested is subject to a confidentiality agreement with a Non-
 8    Party;
 9                       (2) promptly provide the Non-Party with a copy of the Stipulated Protective
10    Order in this litigation, the relevant discovery request(s), and a reasonably specific description of
11    the information requested; and
12                       (3) make the information requested available for inspection by the Non-Party.
13                 (c) If the Non-Party fails to object or seek a protective order from this court within 14
14    days of receiving the notice and accompanying information, the Receiving Party may produce the
15    Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
16    seeks a protective order, the Receiving Party shall not produce any information in its possession
17    or control that is subject to the confidentiality agreement with the Non-Party before a
18    determination by the court. Absent a court order to the contrary, the Non-Party shall bear the
19    burden and expense of seeking protection in this court of its Protected Material.
20    10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
21             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
22    Material labeled “CONFIDENTIAL” or CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to
23    any person or in any circumstance not authorized under this Order, the Receiving Party must
24    immediately (a) notify in writing the Designating Party of the unauthorized disclosures, including
25    identify the person or persons to whom unauthorized disclosures were made, (b) use its best
26    efforts to retrieve all unauthorized copies of the Protected Material, and (c) inform the person or
27    persons to whom unauthorized disclosures were made of all the terms of this Order.
28
                                                        11
                                              [PROPOSED] Stipulated Protective Order (2:20-cv-01161-JAM-CKD)
     Case 2:20-cv-01161-JAM-CKD Document 75 Filed 03/02/21 Page 12 of 15


 1    11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2    PROTECTED MATERIAL
 3            When a Producing Party gives notice to Receiving Parties that certain inadvertently
 4    produced material is subject to a claim of privilege or other protection, the obligations of the
 5    Receiving Parties are those set forth in section 10.
 6    12.     MISCELLANEOUS
 7            12.1       Right to Further Relief. Nothing in this Order abridges the right of any person to
 8    seek its modification by the Court in the future.
 9            12.2       Right to Assert Other Objections. By stipulating to the entry of this Order, no
10    Party waives any right it otherwise would have to object to disclosing or producing any
11    information or item on any ground not addressed in this Order. Similarly, no Party waives any
12    right to object on any ground to use in evidence of any of the material covered by this Order.
13            12.3       Filing Protected Material. Protected Material may only be filed pursuant to Local
14    Rule 141 provided, however, that a Party filing a request to seal documents designated by another
15    as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” shall state in the
16    request that the documents were designated as “CONFIDENTIAL” or “CONFIDENTIAL –
17    ATTORNEYS’ EYES ONLY” by the Designating Party, and the Designating Party shall then
18    bear the burden of showing good cause or demonstrating compelling reasons for sealing the
19    documents using the procedures set forth in Local Rule 141(c). In this instance, the Designating
20    Party must file a document establishing that the designated materials are sealable within five
21    court days of the filing of the motion to seal. In the event the Court denies any party’s Request to
22    Seal Documents, the material may nonetheless be filed.
23          12.4 Access to Protected Material by Authorized Government Officials. Nothing in this
24    Order is intended to prevent officials or employees of the State of California, the California
25    Department of Corrections and Rehabilitation, or other authorized government officials from
26    having access to Protected Material to which they have access in the normal course of their
27    official duties.
28
                                                          12
                                                [PROPOSED] Stipulated Protective Order (2:20-cv-01161-JAM-CKD)
     Case 2:20-cv-01161-JAM-CKD Document 75 Filed 03/02/21 Page 13 of 15


 1    13.    FINAL DISPOSITION
 2           13.1    Return or Destruction of Protected Material. Within 60 days after the final
 3    disposition of this action, as defined in paragraph 4, each Receiving Party must return all
 4    Protected Material to the Producing Party for destruction or destroy such material. As used in this
 5    subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries, and
 6    any other format reproducing or capturing any of the Protected Material. Whether the Protected
 7    Material is returned, or destroyed, the Receiving Party must submit a written certification to the
 8    Producing Party (and, if not the same person or entity, to the Designating Party) by the 60-day
 9    deadline that affirms that the Receiving Party has not retained any copies, abstracts, compilations,
10    summaries or any other format reproducing or capturing any of the Protected Material, other than
11    the exceptions set forth in section 13.2.
12           13.2    Right to Retain Certain Categories of Material. Notwithstanding this section,
13    Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,
14    and hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
15    reports, attorney work product, and consultant and expert work product, even if such materials
16    contain Protected Material. Any such archival copies that contain or constitute Protected Material
17    remain subject to this Protective Order as set forth in Section 4 (DURATION).
18

19

20

21

22

23

24

25

26    ///
27    ///
28    ///
                                                       13
                                              [PROPOSED] Stipulated Protective Order (2:20-cv-01161-JAM-CKD)
     Case 2:20-cv-01161-JAM-CKD Document 75 Filed 03/02/21 Page 14 of 15


 1           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2    Dated: March 1, 2021                                Respectfully submitted,
                                                          /S/ DAVID WASHINGTON
 3
                                                           DAVID WASHINGTON
 4                                                         Attorney for Plaintiffs 1
 5

 6    Dated: March 1, 2021                                 Respectfully submitted,
                                                           /S/ __MARTHA EHLENBACH
 7
                                                           MARTHA EHLENBACH
 8                                                         Deputy Attorney General
                                                           Attorneys for Defendants CDCR, Allison,
 9                                                         Anderson, Austin, Diaz, Edmonds, Flynn,
                                                           Freiha, Gipson, Gutierrez, Harrison,
10                                                         Kernan, Kraschel, Lozano, McGee, Mims,
                                                           Newton, Nocerino, Page-Pressley,
11                                                         Ramachandran, Sheffield, Surprise, Tebrock,
                                                           Toche, and Walker
12

13
      Dated: March 1, 2021                                 Respectfully submitted,
14                                                         /S/ __SCOTT W. FOLEY
15                                                         SCOTT W. FOLEY
                                                           Attorney for Defendant Harrison
16

17

18    Dated: March 1, 2021                                 Respectfully submitted,
                                                           /S/ JOAN E. TRIMBLE
19
                                                           JOAN E. TRIMBLE
20                                                         Attorney for Defendant Gorewitz
21    ///
22    ///
23    ///
24    ///
25    ///
26    ///
27
             1
               Plaintiffs’ counsel, Scott Foley, and Joan Trimble gave permission to affix their
28    electronic signatures by email. E.D. Cal. L.R. 131(e).
                                                       14
                                             [PROPOSED] Stipulated Protective Order (2:20-cv-01161-JAM-CKD)
     Case 2:20-cv-01161-JAM-CKD Document 75 Filed 03/02/21 Page 15 of 15


 1                                                  ORDER
 2            The court has reviewed the parties’ stipulated protective order, which comports with the

 3    relevant authorities and the court’s applicable local rule. See L.R. 141.1(c); 2 see also Phillips ex

 4    rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210 (9th Cir. 2002) (“Generally, the

 5    public can gain access to litigation documents and information produced during discovery unless

 6    the party opposing disclosure shows ‘good cause’ why a protective order is necessary.”)

 7    Therefore, the court APPROVES the stipulated protective order subject to the following

 8    clarification.

 9            Once this action is closed, “unless otherwise ordered, the court will not retain jurisdiction

10    over enforcement of the terms of” this protective order. E.D. Cal. L.R. 141.1(f). Courts in the

11    district generally do not agree to retain jurisdiction after closure of the case. See, e.g., MD

12    Helicopters, Inc. v. Aerometals, Inc., 2017 WL 495778 (E.D. Cal., Feb. 03, 2017).

13

14
      Dated: March 2, 2021
15
                                                        _____________________________________
16                                                      CAROLYN K. DELANEY
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20
              2
21             The court’s Local Rules instruct the parties, when requesting a protective order, to
      include in their submission:
22           (1) A description of the types of information eligible for protection under the
                  order, with the description provided in general terms sufficient to reveal the
23                nature of the information (e.g., customer list, formula for soda, diary of a
24                troubled child);
             (2) A showing of particularized need for protection as to each category of
25                information proposed to be covered by the order; and
             (3) A showing as to why the need for protection should be addressed by a court
26                order, as opposed to a private agreement between or among the parties.
27    Local Rule 141.1(c). Although the stipulated protective order describes the types of information
      to be protected only very generally, the court finds the description satisfies the spirit of
28    Rule 141.1(c), if not the letter.
                                                       15
                                              [PROPOSED] Stipulated Protective Order (2:20-cv-01161-JAM-CKD)
